Case 2:19-cv-00271-JFW-SS Document 30 Filed 11/05/19 Page 1 of 2 Page ID #:306




  1      CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
  2      Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
  3      Dennis Price, Esq., SBN 279082
         James Richard Boyd, Esq., SBN 175597
  4      8033 Linda Vista Road, Suite 200
         San Diego, CA 92111
  5      (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
  6
         Attorneys for Plaintiff
  7
  8                                    UNITED STATES DISTRICT COURT
  9                                CENTRAL DISTRICT OF CALIFORNIA

 10      Renato Rico,                           Case No.: 2:19-cv-00271-JFW-SS
 11              Plaintiff,
                                                DECLARATION OF JAMES RICHARD BOYD IN
 12        v.                                   RESPONSE TO THE COURT’S NOVEMBER 1,
                                                2019 ORDER TO SHOW CAUSE [DKT. 27]
 13      Manijeh Tabatabai, in individual
         and representative capacity as
 14      trustee of The Jahangiri Family
         Revocable Trust dated October 1,
 15      2002;
         Continental Currency Services,
 16      Inc., a California Corporation; and
         Does 1-10,
 17
                 Defendants.
 18
 19
 20
                                       JAMES BOYD DECLARES:
 21
      1. I am licensed to practice law in the State of California and before this Court. I am
 22
         an attorney for Plaintiff Renato Rico and, in that capacity, am familiar with the
 23
         contents herein and if called and duly sworn, could competently testify to them.
 24
      2. The parties mediated on September 26, 2019. I represented Plaintiff at the
 25
         mediation.
 26
      3. Following the mediation, Plaintiff’s counsel circulated a draft joint mediation
 27
         report to the defense. We resolved all necessary changes. I then instructed my
 28
         staff to file the document.



                                                1

      Boyd Dec                                                        Case No.: 2:19-cv-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 30 Filed 11/05/19 Page 2 of 2 Page ID #:307




  1   4. The staff member I assigned this task to was unable to locate my ECF login
  2      information and, thus, did not file the document. However, the staff member did
  3      not report this to me.
  4   5. Therefore, I believed the joint report had been filed, as I instructed, and was not
  5      aware until the Court’s issued its Order to Show Cause issued that my belief was
  6      incorrect.
  7   6. I apologize to the Court for this oversight. I have addressed this matter internally.
  8   7. Accordingly, Plaintiff requests this Court either discharge its Order without
  9      issuing sanctions.
 10   8. Further, the Court denied Plaintiff’s Motion for Summary Judgment summarily
 11      for failing to conduct the Settlement Conference. Dkt. 26. As Plaintiff did not fail
 12      to conduct the Settlement Conference, Plaintiff respectfully requests this Court
 13      reconsider its denial.
 14
 15      I declare under penalty of perjury of the laws of the State of California and the
 16      United States that the foregoing is true and correct to the best of my knowledge.
 17
 18   Dated: November 5, 2019                    CENTER FOR DISABILITY ACCESS
 19
                                                 By: /s/ James Richard Boyd
 20                                              James R. Boyd
 21                                              Attorneys for Plaintiff
 22
 23
 24
 25
 26
 27
 28




                                                 2

      Boyd Dec                                                         Case No.: 2:19-cv-00271-JFW-SS
